JUSTICE HUDSON, specially concurring: I agree with much of the majority’s analysis in this case as well as the result at which it arrives. However, I would prefer to refrain from making sweeping and unnecessary statements about the authority of this court. It is well established that a court should avoid constitutional questions when a case can be decided on other grounds. In re Detention of Swope, 213 Ill. 2d 210, 218 (2004); Beahringer v. Page, 204 Ill. 2d 363, 370 (2003). The scope of the authority of this court is a constitutional matter. See Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325, 334 (2002). In this case, the majority rejects plaintiffs contention that this court has adopted section 318 of the Restatement (Second) of Torts, finding plaintiffs argument “irrational.” 409 Ill. App. 3d at 994. This finding should resolve this question. The majority, nevertheless, goes on to hold that this court does not have the authority to adopt a section of a Restatement. It is unnecessary to consider whether this court has such authority in light of the majority’s holding that nothing this court previously did would constitute an adoption of section 318. As I believe it improper to address the issue of the authority of this court, I do not join this portion of the majority’s opinion.